Citation Nr: 0939677	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of left 
kidney disability.    

2.  Entitlement to service connection for liver disease with 
elevated enzymes.

3.  Entitlement to service connection for a blood disorder 
with swollen lymph nodes, claimed as 
hypogammaglobulinemia/immune deficiency.  

4.  Entitlement to an initial evaluation for peritoneal 
adhesions in excess of 10 percent.  

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right kidney damage and/or liver damage due to medical 
treatment furnished by a VA hospital in 1979.

6.  Entitlement to a compensable evaluation for residual 
right kidney nephrolithiasis.

7.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran reportedly had active service from February 1978 
to February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002, May 2003, December 2004 
and January 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia. 

The Veteran testified before Decision Review Officers (DRO) 
at the RO in April 2007 and December 2008, and before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing in Huntington, West Virginia in June 2009.  
Transcripts of the aforementioned proceedings are of record. 

The Board notes that the RO scheduled a personal hearing in 
March 2004.  However, July 2004 RO correspondence shows that 
a hearing was not held by mutual agreement.  A VA examination 
was scheduled in lieu of a personal hearing.    


The Veteran submitted additional VA and private treatment 
records that were received in July 2009 and August 2009.  The 
Veteran provided waiver of RO review of this evidence in 
August 2009.  

In correspondence received in July 2002, the Veteran raised 
the issues of entitlement to service connection for 
gastroenteritis.  By correspondence received in January 2005, 
the Veteran claimed entitlement to service connection for 
abdominal scar.  In correspondence received in June 2006, the 
Veteran claimed entitlement to service connection for 
fatigue.  By correspondence received in February 2007, the 
Veteran claimed entitlement to service connection for bone 
marrow disability.  At an April 2007 DRO hearing the Veteran 
claimed entitlement to service connection for fatigue and 
blood borne illness due to blood transfusion or residuals of 
an infection.  He additionally claimed entitlement to service 
connection for depression.  In a statement received in 
September 2007, the Veteran claimed immune disorder and blood 
disorder due to hospitalization in 2000.  In a statement 
received in November 2007, the Veteran claimed entitlement to 
urinary disability, benign prostatic hypertrophy, chronic 
infection, and inflammation of the abdomen.  By statement 
received in January 2009, the Veteran claimed entitlement to 
service connection for bacteria in gums and scar on abdomen.  
These issues are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action.

The issues of entitlement to service connection for liver 
disease with elevated enzymes; entitlement to service 
connection for a blood disorder with swollen lymph nodes, 
claimed as hypogammaglobulinemia/immune deficiency; 
entitlement to an initial evaluation for peritoneal adhesions 
in excess of 10 percent; entitlement to compensation under 
38 U.S.C.A. § 1151 for right kidney damage and/or liver 
damage due to medical treatment furnished by VA hospital in 
1979; entitlement to a compensable evaluation for residual 
right kidney nephrolithiasis; and entitlement to a TDIU due 
to service-connected disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

During the June 2009 Travel Board hearing the Veteran 
indicated that he wished to withdraw his Substantive Appeal 
regarding the issue of entitlement to service connection for 
residuals of left kidney disability and submitted a signed 
statement to that affect.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran regarding the issue of entitlement to service 
connection for residuals of left kidney disability have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the July 2009 Travel Board hearing, the Veteran 
indicated that he wished to withdraw his appeal concerning 
the issue of entitlement to service connection for residuals 
of left kidney disability and he submitted a signed statement 
as to his intent at the hearing.  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. § 20.202 (2009).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).  The Veteran has properly withdrawn 
his appeal concerning the issue of entitlement to service 
connection for residuals of left kidney disability, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with regard to this issue.  
Accordingly, the Board does not have jurisdiction to review 
this issue and it is dismissed.


ORDER

The appeal concerning entitlement to service connection for 
residuals of left kidney disability is dismissed.    


REMAND

Regarding the remaining issues, the Board notes that 
additional development is necessary before it can proceed 
with appellate review.  It appears to the Board that there 
are outstanding treatment records that have not been 
associated with the Veteran's claims file.  

Available service treatment records show that the Veteran 
underwent right kidney surgery in April 1979 at the Tripler 
Army Medical Center in Honolulu, Hawaii but the records 
regarding this surgery have not yet been associated with the 
claims file.  In February 2003 the RO contacted the National 
Personnel Records Center (NPRC) specifically requesting 
records regarding the Veteran's 1979 surgery.  The NPRC 
responded that all available service treatment records had 
been associated with the claims file.  It does not appear 
that the RO ever attempted direct contact with Tripler Army 
Medical Center to obtain these records.  

During the June 2009 Travel Board hearing, the Veteran 
testified that his primary care providers for right kidney 
problem, liver disease, adhesions, and blood disorder were 
West Virginia University and Ohio State University.  However, 
there is only one letter from each of the Universities, which 
do not reflect treatment for all of the aforementioned 
disabilities.  For his blood disability, he mentioned being 
seen at the following facilities: (1) Mary Babb Randolph 
Cancer Center by Dr. D., (2) West Virginia University by Dr. 
H. and (3) Ohio State University by Dr. F.  While an Ohio 
State University treatment record is associated with the 
Veteran's claims file, records from Dr. F are not.    

For his liver and 1151 claim, the Veteran testified at the 
December 2008 DRO hearing that he was seen at the VA in 
Clarksburg, West Virginia in May 2002.  However, of record 
are VA treatment records from the Clarksburg VA medical 
facility beginning June 2002.  Additionally, the Veteran 
testified at the June 2009 Travel Board hearing that in 2000 
he was seen by a Dr. C. in Michigan.     

A review of the record shows that by rating decision dated in 
January 2007, the RO denied entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disabilities.  The Veteran submitted a timely 
notice of disagreement as to this issue in February 2007.  
When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative.  38 
C.F.R. § 19.26.  As of this date, the Veteran has not been 
issued a statement of the case on this issue.  Accordingly, 
the Board is required to remand this issue to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Tripler Army Medical 
Center in Honolulu, Hawaii and request 
copies of all treatment records regarding 
the Veteran's right kidney surgery in 
April 1979.  If these records are 
unobtainable, a negative reply should be 
noted in writing and associated with the 
claims file.

2.  Notify the Veteran of the necessity 
of obtaining treatment records from 1) 
Mary Babb Randolph Cancer Center by Dr. 
D., (2) West Virginia University by Dr. 
H., (3) Ohio State University by Dr. F., 
and (4) Dr. C. in Michigan in 2000 and 
inform the Veteran that he may submit 
these records himself or authorize VA to 
obtain them on his behalf.  The AMC/RO 
must also include Release and 
Authorization forms so that the AMC/RO 
has the authority to obtain these 
records.

If the AMC/RO receives the signed Release 
and Authorization forms from the Veteran, 
the AMC/RO should then attempt to obtain 
copies of the above listed treatment 
records.  If these records are 
unobtainable, a negative reply should be 
noted in writing and associated with the 
claims file.

3.  Obtain all VA records from 
Clarksburg, West Virginia dated prior to 
June 2002.  If these records are 
unobtainable, a negative reply should be 
noted in writing and associated with the 
claims file.

4.  Issue a Statement of the Case (SOC) 
specifically regarding the TDIU issue. 
The AMC/RO should also advise the 
appellant of the need to timely file a 
substantive appeal if he desires 
appellate review of this issue.

5.  Review the record and ensure that the 
above actions have been completed.  When 
the AMC/RO is satisfied that the record 
is complete the claim should be 
readjudicated.  If the claims are still 
denied the AMC/RO must furnish the 
claimant and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


